Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-23650-Civ-COOKE/GOODMAN

  ANTONIO ENRIQUE PIRRUCCIO,
  and all others similarly situated under
  29 U.S.C. 216(b),

         Plaintiff,

  vs.

  CHAMPION WELDING SERVICES, LLC,
  and VICTOR DAVID TUCKLER,

        Defendants.
  ____________________________________/
         ORDER SETTING CIVIL TRIAL DATE AND PRETRIAL DEADLINES
         Pursuant to Local Rule 16.1 and the Court’s internal operating procedures, it is
  hereby ORDERED as follows:
         1.      Trial Date and Calendar Call. This case is set for trial on the Court’s two-
  week trial period commencing Monday, June 24, 2019, at 9:30 a.m., before the
  undersigned United States District Judge at the Wilkie D. Ferguson, Jr. United State
  Courthouse, Courtroom 11-2, 400 North Miami Avenue, Miami, Florida 33128. Calendar
  Call shall be held on Wednesday, June 19, 2019, at 3:00 p.m., at the same location. The
  case shall be assigned to the expedited case management track.
         2.      Pretrial Conference. No Pretrial Conference shall be held in this action,
  unless the Court determines that a pretrial conference is necessary.        Should a pretrial
  conference be set, the compliance deadlines as set forth in the remainder of this Order shall
  remain unaltered.
         3.      Pretrial Deadlines. The pretrial deadlines are as follows:

  October 22, 2018         Defendant’s response to Plaintiff’s Statement of Claim

  November 5, 2018         Joinder of parties and claims, and amendment of pleadings.

  November 19, 2018        Parties shall furnish opposing counsel with a written list containing
                           the names and addresses of all fact witnesses intended to be called
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 2 of 9



                      at trial and only those witnesses listed shall be permitted to testify
                      unless good cause is shown and there is no prejudice to opposing
                      party. The parties are under a continuing obligation to supplement
                      discovery responses within ten (10) days of receipt or other notice
                      of new or revised information.

  February 11, 2019   All fact discovery must be completed.

  February 11, 2019   Plaintiff must furnish expert witness list to the Defendant, along
                      with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
                      and only those expert witnesses shall be permitted to testify.
                      Within the fourteen-day period thereafter, Plaintiff shall make its
                      experts available for deposition by Defendant.

  February 25, 2019   All dispositive pretrial motions and memoranda of law must be
                      filed.

  March 11, 2019      Defendant must furnish expert witness list to the Plaintiff along
                      with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
                      and only those expert witnesses shall be permitted to testify.
                      Within the fourteen-day period thereafter, Defendant shall make
                      its experts available for deposition by Plaintiff.

  March 25, 2019      Mediation must be completed. The Court has issued concurrently
                      herewith a separate Order of Referral.

  April 28, 2019      All expert discovery must be completed.

  May 6, 2019         All Daubert motions and accompanying memoranda of law must
                      be filed.

  May 20, 2019        (a) A Joint Pretrial Stipulation must be filed. The stipulation shall
                      conform to Local Rule 16.1(e) and include a joint, neutral
                      summary of the claims and defenses in the case, not to exceed one
                      short paragraph per litigant claim, to be read as an introduction for
                      voir dire examination. The Court will not accept unilateral pretrial
                      stipulations, and will strike sua sponte any such submissions.
                      Should any of the parties fail to cooperate in the preparation of the
                      joint pretrial stipulation, all other parties shall file a certification
                      with the Court stating the circumstances. Upon receipt of such
                      certification, the Court shall issue an order requiring the non-
                      cooperating party or parties to show cause why such party or
                      parties (and their respective attorneys) have failed to comply with
                      the Court’s order. A copy of the joint pretrial stipulation shall be
                      emailed to Cooke@flsd.uscourts.gov, in MS Word, format at the
                      time of filing; and
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 3 of 9




                            (b) A Joint Summary of the Parties’ Motion(s) In Limine must be
                            separately filed. The joint summary shall contain a cover page
                            providing the style of the case and an index of the motion(s) in
                            limine. For each evidentiary issue, the joint summary must
                            include: a one page argument identifying the evidence sought to be
                            excluded or included at trial and citing legal authority supporting
                            exclusion or inclusion; and a one page response to the argument
                            citing legal authority in support of admission or exclusion of the
                            disputed evidence. The parties shall work together to prepare the
                            joint summary, and are encouraged to resolve evidentiary issues
                            through stipulation. Motions in limine will not be accepted in any
                            other form.

  June 3, 2019              (a) Final proposed jury instructions and verdict form must filed.1
                            The parties shall submit a SINGLE, JOINT set of proposed jury
                            instructions and verdict form, though the parties need not agree on
                            the proposed language of each or any instruction or question on
                            the verdict form. Where the parties do agree on a proposed
                            instruction or question, that instruction or question shall be set
                            forth in Calisto MT 14-point typeface. Instructions and questions
                            proposed only by the plaintiff(s) to which the defendant(s) object
                            shall be italicized. Instructions and questions proposed only the
                            defendant(s) to which the plaintiff(s) object shall be bold-faced.
                            Each jury instruction shall be typed on a separate sheet and must
                            be supported by citations of authority. Each disputed jury
                            instruction shall also state the basis for the objection(s) at the
                            bottom of the sheet, before the citations of authority. In preparing
                            their requested jury instructions, the parties shall utilize as a guide
                            the Pattern Jury Instructions for Civil Cases approved by the
                            United States Eleventh Circuit, including the Directions to
                            Counsel contained therein. A copy of the proposed jury
                            instructions and verdict form shall be emailed to
                            Cooke@flsd.uscourts.gov, in MS Word format, at the time of
                            filing;

                            (b) A trial witness list indicating each witness who will testify at
                            trial, a one sentence synopsis of the testimony, and in consultation
                            with opposing counsel, indicate the amount of time needed for
                            direct and cross examination;

                            (c) A list of witnesses with some identifying information (address
                            or place of employment) to provide to jury; and


  1      If this action is to be set for a bench trial the Parties are directed to submit proposed
  findings of fact and conclusions of law in lieu of proposed jury instructions.
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 4 of 9




                            (d) Proposed voir dire questions specific to the case (general voir dire
                            questions should not be included).

                            (e) Any proposed deposition designations, cross-designations, and
                            objections therein. Parties must submit their designations in one
                            table, with columns listing the witnesses’ names, the deposition
                            dates, the proposed designations by page and line, and any
                            objections using the codes listed in Local Rule 16.1(e)(9).

         4.      Trial Instructions. All exhibits must be pre-marked. The Plaintiff’s exhibits
  shall be marked numerically preceded by the letter “P.” Defendant’s exhibits shall be
  marked numerically preceded by the letter “D.” For example, Plaintiff’s exhibit shall be
  marked P-1, P-2, P-3 etc. Likewise, Defendant’s exhibit shall be marked D-1, D-2, D-3 etc.
  A typewritten exhibit list setting forth the number and letter, and description of each exhibit
  must be submitted at the time of trial. The parties shall submit said exhibit list on Form AO
  187, which is available from the Clerk’s office.
         5.      Motions for Extensions and Continuance. Barring the most extreme of
  compelling circumstances, the Court will not grant any motions for extensions of time or
  a continuance. A motion for continuance will not stay the requirement for the filing of a
  Pretrial Stipulation and, unless an emergency situation arises, a motion for continuance will
  not be considered if not filed at least fourteen (14) days prior to the date on which the trial
  calendar is scheduled to commence.
         6.      Formatting. In addition to complying with Local Rule 5.1, any motion and
  accompanying memorandum of law shall not exceed a combined length of twenty pages, all
  non-dispositive motions must be accompanied by a proposed order, and all motions,
  memoranda of law, proposed orders, and other documents created for the Court’s review
  shall be uploaded from a PDF document created within MS Word (and not from a scanned PDF
  document). Finally, motions, memoranda of law, proposed orders, and other documents
  created for the Court’s review must adhere to the following specifications:
         a.      12 pt. Calisto MT font;
         b.      One inch margins on all sides;
         c.      1/2 inch tab setting;
         d.      1.5 Line Spacing;
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 5 of 9



         e.     Full Justified;
         f.     Conforming to the exemplar order attached to this Order;
         g.     Filed electronically with the corresponding motion; and
         h.     In the case of proposed orders, e-mailed as a Microsoft Word (.doc)
  document to cooke@flsd.uscourts.gov. The subject line of the e-mail shall include: (i) case
  number, (ii) case name, and (iii) docket entry number of the corresponding motion.
         Failure to comply with the foregoing requirements may result in the relevant motion
  being denied without prejudice.
         7.     Settlement. If this case is settled, counsel are directed to inform the Court
  promptly by calling Chambers and submitting an appropriate motion for settlement
  approval and conditional stipulation of dismissal, pursuant to Federal Rule of Civil
  Procedure 41(a)(1), within ten (10) days of notification of settlement to the Court as set forth
  in Paragraph 10. The case will remain on the trial calendar until the Court enters an order
  dismissing the action.
         8.     Non-Compliance. Non-compliance with any provision of this Order may
  subject the offending party to sanctions, including dismissal of claims or striking of defenses.
  It is the duty of all counsel to enforce the timetable set forth herein in order to insure an
  expeditious resolution of this cause.
         9.     Resolution without the Court. Should the matter be settled or otherwise
  resolved between the Parties, a notice indicating the same shall be filed immediately.
         10.    Election to Magistrate Judge Jurisdiction. Within thirty (30) days from the
  date of this Order, the parties shall jointly complete and file with the Court the Election to
  Jurisdiction By a United States Magistrate Judge for Final Disposition of Motions Form
  appended to this Order. The Court will not accept unilateral submissions in this regard;
  thus, a “Yes” should be checked only if all parties agree. If the parties consent to a full
  disposition of the case by the Magistrate Judge, including trial and entry of final judgment,
  the parties shall jointly file the election form appended to this Order.
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 6 of 9



         DONE and ORDERED in chambers, at Miami, Florida, 8th day of October 2018.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 7 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-23650-Civ-COOKE/GOODMAN

  ANTONIO ENRIQUE PIRRUCCIO,
  and all others similarly situated under
  29 U.S.C. 216(b),

         Plaintiff,

  vs.

  CHAMPION WELDING SERVICES, LLC,
  and VICTOR DAVID TUCKLER,

        Defendants.
  ____________________________________/
                 ELECTION TO JURISDICTION BY A UNITED STATES
              MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS
         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
  the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
  Magistrate Judge decide the following motions and issue a final order or judgment with
  respect thereto:
         1.      Motions for Costs                  Yes _____     No _____
         2.      Motions for Attorney’s Fees        Yes _____     No _____
         3.      Motions for Sanctions              Yes _____     No _____
         ____________         ________________________________________
         (Date)               (Signature-Plaintiff’s Counsel)

         _____________        ________________________________________
         (Date)               (Signature-Plaintiff’s Counsel)

         __________           ________________________________________
         (Date)               (Signature-Defendant’s Counsel)
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 8 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-23650-Civ-COOKE/GOODMAN

  ANTONIO ENRIQUE PIRRUCCIO,
  and all others similarly situated under
  29 U.S.C. 216(b),

         Plaintiff,

  vs.

  CHAMPION WELDING SERVICES, LLC,
  and VICTOR DAVID TUCKLER,

        Defendants.
  ____________________________________/
                            ELECTION TO JURISDICTION BY A
                      UNITED STATES MAGISTRATE JUDGE FOR TRIAL
         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
  the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
  Magistrate Judge conduct any and all further proceedings in the case, including TRIAL, and
  entry of final judgment with respect thereto.

         ___________                  _________________________________
         (Date)                       (Signature-Plaintiff’s Counsel)

         ___________                  _________________________________
         (Date)                       (Signature-Plaintiff’s Counsel)


         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)

         ___________                  _________________________________
         (Date)                       (Signature-Defendant’s Counsel)
Case 1:18-cv-23650-MGC Document 14 Entered on FLSD Docket 10/09/2018 Page 9 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-23650-Civ-COOKE/GOODMAN

  ANTONIO ENRIQUE PIRRUCCIO,
  and all others similarly situated under
  29 U.S.C. 216(b),

           Plaintiff,

  vs.

  CHAMPION WELDING SERVICES, LLC,
  and VICTOR DAVID TUCKLER,

        Defendants.
  ____________________________________/
                                      TITLE OF ORDER
           THIS MATTER is before the Court upon [Plaintiff/Defendant, insert name(s),]
  Motion for..., [DE (insert docket entry number)], filed [insert date].
           The Court, having reviewed the Motion and being advised fully in the premises,
  hereby
           ORDERS and ADJUDGES as follows:
           [Insert text of proposed judgment and order.]
           DONE and ORDERED in chambers, at Miami, Florida, this           day of [insert
  month], 2012.



                                                    ___________________________________
                                                    MARCIA G. COOKE
                                                    UNITED STATES DISTRICT JUDGE




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
